DETAILED ACTION
Applicant is advised that the Notice of Allowance mailed 4/26/22 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Information Disclosure Statement
The information disclosure statement filed 5/16/22 has been considered.

 Prosecution on the merits of this application is reopened on claims 1-3, 5 and 7 considered unpatentable for the reasons indicated below: 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP201863037 (translation corresponding to Kawakami et al 20180106357 which is also being considered under 102(a)(1)) (both IDS cited art).  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Further, claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawakami et al 20180106357.
The applied reference has a common applicant and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As to claim 1, JP and Kawakami discloses a power transmitting system of a vehicle including a drive power source and drive wheels, the power transmitting system comprising: a power transmitting member through which a vehicle drive force is transmitted from the drive power source to the drive wheels ([0044]); an oil pump (6) which is operated with a rotary motion of the power transmitting member; and an oil piping assembly (as shown in Figure 4) through which an oil is delivered from the oil pump to a lubricated portion of the power transmitting system located higher in the vehicle than the oil pump (as shown in Figure 2), the oil piping assembly including: an oil piping body which has an oil inlet (150) through which the oil is introduced therein and which is fixed so as to extend upwardly from the oil inlet (via 113 connected to 122); and a first branch pipe (114) which branches laterally from an upper end portion of the oil piping body and which is held in communication with the oil piping body, the first branch pipe including: a proximal end portion (side of 114 connected to 123) connected to the oil piping body such that a width direction of the proximal end portion is parallel to the oil piping body; a distal end portion having a delivery nozzle (161) from which the oil is delivered toward the lubricated portion; and an opening (as shown in Figure 8, open side of 114 connected to 123) formed in the proximal end portion, for communication of the first branch pipe with the oil piping body, the opening having a dimension in a width direction of the first branch pipe that is larger than a dimension of the distal end portion in the width direction of the first branch pipe (as shown in Figure 8).

As to claim 2, wherein the opening of the first branch pipe has a cross sectional surface area of flow of the oil therethrough, which is larger than a cross sectional surface area of flow of the oil through the oil piping body (cross section of 113 connected to 122 is thinner than open side of 114 connected to 123).

As to claim 3, wherein the first branch pipe has opposite two side walls (as shown in Figure 8) having respective opposite two inner wall surfaces which define a branch oil flow passage (132) formed through the first branch pipe, for communication between the oil piping body and the delivery nozzle, and one of the two side walls which has an upstream one of the two inner wall surfaces that is located on an upstream side of a main oil flow passage through which the oil flows through the oil piping body is connected to the oil piping body such that the upstream inner wall surface is inclined on a downstream side with respect to a direction perpendicular to the main oil flow passage (as shown in Figure 8, both walls of 114 are inclined toward downstream side to distal end).

As to claim 5, wherein the oil piping assembly further includes a second branch pipe (125) which branches laterally from a longitudinal part of the oil piping body from which the first branch pipe branches, the second branch pipe extending in a direction opposite to a direction of extension of the first branch pipe from the oil piping body (as shown in Figure 4), and having a second delivery nozzle (162) formed in a distal end portion of the second branch pipe, the second delivery nozzle of the second branch pipe having a smaller distance from the oil piping body, than the delivery nozzle of the first branch pipe provided as a first delivery nozzle (Figure 5 shows 125 having shorter pipe length than 114), the first and second branch pipes having respective first and second branch oil flow passages (132, 133) which are formed therethrough, for communication between the oil piping body and the respective first and second delivery nozzles, and which have respective first and second upstream-side branching points (via A and B) with respect to the main oil flow passage, the first upstream-side branching point being located upstream of the second upstream-side branching point (Figures 1 and 2 shows 125 (B) radially upstream of 114 (A).

As to claim 7, wherein the first branch pipe has a branch oil flow passage (132) formed therethrough, for communication between the oil piping body and the delivery nozzle, and the branch oil flow passage includes a tapered section having a width dimension which continuously decreases in an extension direction of the first branch pipe from the proximal end portion toward the distal end portion, as seen in a two-dimensional plane defined by an axis parallel to the width direction of the first branch pipe and an axis parallel to the extension direction of the first branch pipe (as shown in Figure 8).

Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: see reason’s for allowance in the notice of allowability filed 4/26/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 4 in combination with claims 1 and 3)………… wherein the other of the opposite two side walls having a downstream one of the two surfaces located on a downstream side of the main passage is connected to the body such that the downstream inner wall surface is inclined at an angle smaller than the angle of inclination of the upstream inner wall surface, with respect to the direction perpendicular to the main passage and in combination with the limitations as written in claim 4.
	-(as to claim 6 in combination with claims 1 and 5)…………see reason’s for allowance in non-final rejection filed 10/15/21.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(d) and 1.97(e) with the fee set forth in 37 CFR 1.17(p) on 5/16/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        July 8, 2022